DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
For Claim 1, the acronym “VSWR” should be expanded.
For Claim 1 (line 11), Claim 7, “back haul” should be corrected to ---backhaul---.
for Claims 7 and 8, the use of “it” should be avoided. Amending the wording “when it determines” to wording such as “upon determining” would be better.
Remaining claims are objected as depending from an objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1 (line 9), “said power” lacks antecedent basis in the claim. This should probably be amended to ---DC output power--- for consistency with dependent claims.
For Claims 2 and 3, it is not clear whether “at least one of said first, second, third or fourth circuitries” has antecedent basis in line 12 of claim 1.
For Claim 4, Claim 8 (line 2), “measured RF output power” appears to have antecedent basis in claim 1.
For Claim 5, Claim 8 (line 4), “measured VSWR” appears to have antecedent basis in Claim 1.
For Claim 6, Claim 8 (line 8), “measured DC output power” appears to have antecedent basis in Claim 1.
For Claim 6 (line 4), “the predefined RF output power” should probably be corrected to ---the predefined DC output power---.
For Claim 8 (lines 14-15), the requirement of inputting the first, second, third and fourth alarm signals to an OR logic circuit appears to conflict with the requirement of claim 1 that at least one of the first, second, third, or fourth circuits be connected to the dry contact.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, and 10, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge (US 2019/0317123) in view of Mailandt et al. (US 4823280) and Sing et al. (US 2011/0274093).
For Claim 1, Woodbridge teaches a small cell system compliant with NEMA4 or NEMA4X standards (see paragraphs 62, 64), the system comprising: 
a small cell (see paragraphs 15, 62, 64); 
one or more backhaul connections to the small cell (see paragraphs 12, 13, 38: backhaul); 
one or more power sources to power the small cell (see paragraphs 12, 13, Table 1: power monitoring, the presence of a power source is inherent); 
an antenna port (see paragraph 13: antenna; the presence of an antenna port is inherent); 
third circuitry for measuring said power to the small cell from the one or more power sources (see paragraphs 12-13, Table 1: power monitoring; paragraph 39: circuitry); 
fourth circuitry for determining the status of the one or more back haul connections (see paragraph 13: monitoring backhaul status); and 
a dry contact for outputting an alarm, said dry contact connected to at least one of the first, second, third or fourth circuitries (see paragraphs 4, 7: dry input, dry contacts; paragraph 17: watching element reporting alarms).
Woodbridge as applied above is not explicit as to, but Mailandt teaches a monitoring system including first circuitry for measuring RF output power from the small cell (see column 5 lines 22-31: transmitter output power); and second circuitry for measuring VSWR between the small cell and the antenna port (see abstract, column 5 lines 22-31: VSWR monitoring)
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to monitor characteristics as in Mailandt when implementing the monitoring system of Woodbridge. The motivation would be to determine that transmissions are operating within norms.
The references as applied above are not explicit as to, but Sing teaches that small cells have a DC or AC power source (see paragraph 32).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a DC power source as in Sing when implementing a power source for the system of Woodbridge. One of ordinary skill would have been able to do so with the reasonably predictable result of providing power in a known manner with known components.
For Claim 2, Woodbridge further teaches the system, wherein at least one of said first, second, third or fourth circuitries is a dedicated circuitry (see paragraph 39).
For Claim 4, Woodbridge as applied above is not explicit as to, but Mailandt further teaches the system, wherein said first circuitry comprises a microcontroller that compares measured RF output power with a predefined RF output power threshold and triggers the dry contact to generate an alarm when the measured RF output power falls under the predefined RF output power threshold (see column 5 lines 22-31, abstract: transmitter output power, operations within acceptable norms; comparison operation necessarily uses some kind of threshold).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to monitor characteristics as in Mailandt when implementing the monitoring system of Woodbridge. The motivation would be to determine that transmissions are operating within norms.
For Claim 5, Woodbridge as applied above is not explicit as to, but Mailandt further teaches the system, wherein said second circuitry comprises a microcontroller that compares measured VSWR with a predefined VSWR threshold and triggers the dry contact to generate an alarm when the measured VSWR exceeds the predefined VSWR threshold (see column 5 lines 22-31, abstract: VSWR, operations within acceptable norms; comparison operation necessarily uses some kind of threshold).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to monitor characteristics as in Mailandt when implementing the monitoring system of Woodbridge. The motivation would be to determine that transmissions are operating within norms.
For Claim 6, Woodbridge as modified by Mailandt and Sing above further teaches the system, wherein said third circuitry comprises a microcontroller that measures DC output power from said one or more DC sources and triggers the dry contact to generate an alarm when the measured DC output power falls (see paragraphs 12-13, Table 1).
Though Woodbridge does not explicitly teach a threshold comparison, Mailandt shows that it is known to use such a comparison to detect whether operating parameters fall outside of acceptable norms (see abstract).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to monitor characteristics as in Mailandt when implementing the monitoring system of Woodbridge. The motivation would be to determine that transmissions are operating within norms.
For Claim 7, Woodbridge further teaches the system, wherein said fourth circuitry comprises a microcontroller that triggers the dry contact to generate an alarm when it determines a failed status of the one or more back haul connections (see paragraph 13: monitoring backhaul status; paragraphs 4, 7, 17: dry contacts, alarms).
For Claim 9, Woodbridge further teaches the system, wherein the small cell is enclosed in a NEMA4 casing (see paragraphs 62, 64).
For Claim 10, Woodbridge further teaches the system 1, wherein the small cell is enclosed in a NEMA4x casing (see paragraphs 62, 64: NEMA 4 or better; it is well known that NEMA 4X is better than NEMA 4 in that it further includes corrosion resistance along with the other protections of NEMA 4).

Claim 3, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge (US 2019/0317123), Mailandt et al. (US 4823280), and Sing et al. (US 2011/0274093) as applied to claim 1 above, and further in view of Kim et al. (US 2013/0344874).
For Claim 3, while Woodbridge does suggest the use of embedded components (see paragraph 39: virtual units”), the references as applied above are not explicit as to, but in a similar field of endeavor, Kim teaches the system, wherein at least one of said first, second, third or fourth circuitries is embedded with the small cell (see paragraphs 31, 110: it is known to embed monitoring/management circuits in small cells).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use embedded circuitry as in Kim when implementing the system of Woodbridge. One of ordinary skill would have been able to do so with the reasonably predictable result of making the system more integrated and compact.

Claim 8, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge (US 2019/0317123), Mailandt et al. (US 4823280), and Sing et al. (US 2011/0274093) as applied to claim 1 above, and further in view of Electronics Hub (Electronics Hub, "Digital Logic OR Gate", 20 June 2015, https://www.electronicshub.org/digital-logic-or-gate/).
For Claim 8, Woodbridge as modified by Mailandt and Sing above further teaches the system, 
wherein said third circuitry comprises a microcontroller that measures DC output power from said one or more DC sources and generates a third alarm signal when the measured DC output power falls (see paragraphs 12-13, Table 1); and 
wherein said fourth circuitry comprises a microcontroller that generates a fourth alarm signal when it determines a failed status of the one or more back haul connections (see paragraph 13: monitoring backhaul status; paragraphs 4, 7, 17: dry contacts, alarms). 
Though Woodbridge does not explicitly teach a threshold comparison, Mailandt shows that it is known to use such a comparison to detect whether operating parameters fall outside of acceptable norms (see abstract).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to monitor characteristics as in Mailandt when implementing the monitoring system of Woodbridge. The motivation would be to determine that transmissions are operating within norms.
Woodbridge as applied above is not explicit as to, but Mailandt teaches the system, 
wherein said first circuitry comprises a microcontroller that compares measured RF output power with a predefined RF output power threshold and generates a first alarm signal when the measured RF output power falls under the predefined RF output power threshold (see column 5 lines 22-31, abstract: transmitter output power, operations within acceptable norms; comparison operation necessarily uses some kind of threshold); and 
wherein said second circuitry comprises a microcontroller that compares measured VSWR with a predefined VSWR threshold and generates a second alarm signal when the measured VSWR exceeds the predefined VSWR threshold (see column 5 lines 22-31, abstract: VSWR, operations within acceptable norms; comparison operation necessarily uses some kind of threshold).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to monitor characteristics as in Mailandt when implementing the monitoring system of Woodbridge. The motivation would be to determine that transmissions are operating within norms.
The references as applied above are not explicit as to, but Electronics Hub teaches a system wherein the first, second, third, and fourth alarm signals are input to an OR logic circuit to trigger the alarm (p. 12-13: OR gate applications).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ an OR gate as in Electronics Hub when providing alarm signals to a dry contact as in Woodbridge. One of ordinary skill would have been able to do so with the reasonably predictable result of providing alarms for multiple conditions with a single dry contact.

Claims 11-14 and 16-19, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge (US 2019/0317123), Mailandt et al. (US 4823280), and Sing et al. (US 2011/0274093) as applied to claims 1, 9, and 10 above, and further in view of Jain (Jain, "NEMA Enclosures: Choosing the Right Material", Bud Industries, Inc., 2016, https://www.budind.com/article/choosing-the-right-material-for-your-nema-enclosure/).
For Claims 11-14 and 16-19, the references as applied above disclosed the claimed invention except for specifying the NEMA4 or NEMA4X casing comprising a metal sheet, metal die cast, metal molded, or plastic.
However, as can be seen in Jain, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use known materials such as a metal sheet, die cast metal, molded metal, plastic, or metallized plastic in accord with the suitability of the material for the desired deployment of the apparatus. It has been held to be within the general skill of a working in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 15 and 20, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge (US 2019/0317123), Mailandt et al. (US 4823280), and Sing et al. (US 2011/0274093) as applied to claims 1, 9, and 10 above, and further in view of Cybershield (Cybershield, "Anatomy of Metallized Plastic Application", Cybershield Inc., 27 February 2017, https://www.cybershieldinc.com/anatomy-metallized-plastic-application/).
For Claims 15 and 20, the references as applied above disclosed the claimed invention except for specifying the NEMA4 or NEMA4X casing comprising metallized plastic.
However, as can be seen in Cybershield, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use known materials such as metallized plastic in accord with the suitability of the material for the desired deployment of the apparatus. It has been held to be within the general skill of a working in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blake et al. (US 2017/0230272) teaches a system for monitoring a network. Kang (US 2001/0016503) teaches a system for monitoring RF output power of a base station. Yi et al. (EP2882216) teaches a system for monitoring the power supply to a base station. Moon et al. (WO2016/032114) teaches a system for monitoring and managing a VSWR of a base station antenna.                                                                                      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        4/26/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466